Exhibit 10.3

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”), by and among Quanta Services, Inc.,
a Delaware corporation (“Employer”), and Nick Grindstaff (“Employee”), is hereby
entered into as of this 8th day of March, 2000.

R E C I T A L S

A. As of the date of this Agreement, Employer is engaged primarily in the
business of specialty electrical contracting for electric utilities,
telecommunications and cable television providers, and transportation,
commercial and industrial customers.

B. Employee is employed hereunder by Employer in a confidential relationship
wherein Employee, in the course of Employee’s employment with Employer, has and
will continue to become familiar with and aware of non-public information of
Employer, including but not limited to, Employer’s customers, specific manner of
doing business, including the processes, techniques and trade secrets utilized
by Employer, and future plans with respect thereto (“Confidential Information”),
all of which has been and will be established and maintained at great expense to
Employer; this information is a trade secret and constitutes the valuable
goodwill of Employer.

A G R E E M E N T S

In consideration of the mutual promises, terms, covenants and conditions set
forth herein and the performance of each, the parties hereto hereby agree as
follows:

1. Employment and Duties.

(a) Employer hereby employs Employee as Treasurer of the Employer. As such,
Employee shall have responsibilities, duties and authority reasonably accorded
to and expected of a Treasurer of the Employer and will report directly to the
Chief Financial Officer of Employer. Employee hereby accepts this employment
upon the terms and conditions herein contained and, subject to Paragraph 1(c)
hereof, agrees to devote Employee’s time, attention and efforts to promote and
further the business of Employer.

(b) Employee shall faithfully adhere to, execute and fufill all policies
established by the Board of Directors of Employer (the “Board”).



--------------------------------------------------------------------------------

(c) Employee shall not, during the term of his employment hereunder, be engaged
in any other business activity pursued for gain, profit or other pecuniary
advantage if such activity interferes with Employee’s duties and
responsibilities hereunder. The foregoing limitations shall not be construed as
prohibiting Employee from making personal investments in such form or manner as
will neither require Employee’s services in the operation or affairs of the
companies or enterprises in which such investments are made nor violate the
terms of paragraph 4 hereof.

2. Compensation.

For all services rendered by Employee, Employer shall compensate Employee as
follows:

(a) Base Salary. The base salary payable to Employee shall be $100,000 per year,
payable on a regular basis in accordance with Employer’s standard payroll
procedures but not less than monthly. On at least an annual basis, the Board
will review Employee’s performance and may make increases to such base salary
if, in its discretion, any such increase is warranted. Such recommended increase
would, in all likelihood, require approval by the Board or a duly constituted
committee thereof.

(b) Incentive Bonus Plan. Employee shall participate in Employer’s Management
Incentive Bonus Plan for the fiscal year ending December 31, 2000. The maximum
bonus for which Employee will be eligible pursuant to such plan will be 100% of
Employee’s base salary. Employee will participate in future incentive bonus
plans as determined by the Board or a duly constituted committee thereof.

(c) Executive Perquisites, Benefits, and Other Compensation. Employee shall be
entitled to receive additional benefits and compensation from Employer in such
form and to such extent as specified below:

(i) Payment of all premiums for coverage for Employee and Employee’s dependent
family members under health, hospitalization, disability, dental, life and other
insurance plans that Employer may have in effect from time to time.

(ii) Reimbursement for all business travel and other out-of-pocket expenses
reasonably incurred by Employee in the performance of Employee’s services
pursuant to this Agreement. All reimbursable expenses shall be appropriately
documented in reasonable detail by Employee upon submission of any request for
reimbursement, and in a format and manner consistent with Employer’s expense
reporting policy.

(iii) Employer shall provide Employee with other executive perquisites as may be
available to or deemed appropriate for Employee by the Board and participation
in all other Employer-wide employee benefits as available from time to time.

3. [Intentionally left blank.]

 

-2-



--------------------------------------------------------------------------------

4. Non-Competition.

(a) Employee hereby agrees that Employee will not, during the period of
Employee’s employment with Employer, and for a period of one (1) year following
the date Employee ceases to be employed by Employer or any direct or indirect
subsidiary of Employer, for any reason whatsoever, directly or indirectly, for
himself or on behalf of or in conjunction with any other person, persons,
company, partnership, corporation or business of whatever nature:

(i) engage, as an officer, director, shareholder, owner, partner, joint venturer
or in a managerial capacity, whether as an employee, independent contractor,
consultant or advisor or as a sales representative, in any specialty electrical
contracting business for electric utilities, telecommunications and cable
television providers, and transportation, commercial and industrial customers,
within the United States or within 100 miles of any other geographic area in
which Employer or any of Employer’s direct or indirect subsidiaries conducts
business, including any territory serviced by Employer or any of its
subsidiaries (the “Territory”);

(ii) call upon any person who is, at that time, within the Territory, an
employee of Employer (including the subsidiaries thereof) for the purpose or
with the intent of enticing such employee away from or out of the employ of
Employer (including the direct or indirect subsidiaries thereof);

(iii) call upon any person or entity which is, at that time, or which has been,
within one (1) year prior to that time, a customer of Employer (including the
direct or indirect subsidiaries thereof) within the Territory for the purpose of
soliciting or selling products or services in direct competition with Employer
or any subsidiary of Employer within the Territory; or

(iv) call upon any prospective acquisition candidate, on Employee’s own behalf
or on behalf of any competitor, which candidate was, to Employee’s actual
knowledge after due inquiry, either called upon by Employer including the direct
or indirect subsidiaries thereof) or for which Employer made an acquisition
analysis, for the purpose of acquiring such entity.

Notwithstanding the above, the foregoing covenant shall not be deemed to
prohibit Employee from acquiring as an investment not more than two percent
(2%)of the capital stock of a competing business, whose stock is traded on a
national securities exchange or over-the-counter.

(b) Because of the difficulty of measuring economic losses to Employer as a
result of a breach of the foregoing covenant, and because of the immediate and
irreparable damage that could be caused to Employer for which it would have no
other adequate remedy, Employee agrees that the foregoing covenant may be
enforced by Employer in the event of breach by him, by injunctions and
restraining orders.

 

-3-



--------------------------------------------------------------------------------

(c) It is agreed by the parties that the foregoing covenants in this Paragraph 4
impose a reasonable restraint on Employee in light of the activities and
business of Employer (including Employer’s direct and indirect subsidiaries) on
the date of the execution of this Agreement and the current plans of Employer
(including Employer’s direct and indirect subsidiaries); but it is also the
intent of Employer and Employee that such covenants be construed and enforced in
accordance with the changing activities, business and locations of Employer
(including Employer’s direct and indirect subsidiaries) throughout the term of
this Agreement, whether before or after the date of termination of the
employment of Employee. For example, if, during the term of this Agreement,
Employer (including Employer’s direct and indirect subsidiaries) engages in new
and different activities, enters a new business or establishes new locations for
its current activities or business in addition to or other than the activities
or business enumerated under the Recitals above or the locations currently
established therefor, then Employee will be precluded from soliciting the
customers or employees of such new activities or business or from such new
location and from directly competing with such new business within 100 miles of
its then-established operating location(s) through the term of this Agreement.

It is further agreed by the parties hereto that, in the event that Employee
shall cease to be employed hereunder, and shall enter into a business or pursue
other activities not in competition with Employer (including Employer’s direct
and indirect subsidiaries), or similar activities, or business in locations the
operation of which, under such circumstances, does not violate clause (i) of
this Paragraph 4, and in any event such new business, activities or location are
not in violation of this Paragraph 4 or of employee’s obligations under this
Paragraph 4, if any, Employee shall not be chargeable with a violation of this
Paragraph 4 if Employer (including Employer’s direct and indirect subsidiaries)
shall thereafter enter the same, similar or a competitive (i) business,
(ii) course of activities or (iii)location, as applicable.

(d) The covenants in this Paragraph 4 are severable and separate, and the
unenforceability of any specific covenant shall not affect the provisions of any
other covenant. Moreover, in the event any court of competent jurisdiction shall
determine that the scope, time or territorial restrictions set forth are
unreasonable, then it is the intention of the parties that such restrictions
been forced to the fullest extent which the court deems reasonable, and the
Agreement shall be reformed in accordance therewith.

(e) All of the covenants in this Paragraph 4 shall be construed as an agreement
independent of any other provision in this Agreement, and the existence of any
claim or cause of action of Employee against Employer, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by Employer of such covenants.

(f) Notwithstanding any other provision of this Agreement, if Employee’s
employment is terminated by Employer for other than good cause, then no
non-competition provision shall be enforceable for any period of time during
which or for which the Employee is not receiving or has not received severance
compensation.

 

-4-



--------------------------------------------------------------------------------

5. Place of Performance.

Nothing contained herein shall be deemed to require Employee to relocate from
Employee’s present residence to another geographic location in order to carry
out Employee’s duties and responsibilities under this Agreement.

6. Term; Termination; Rights on Termination.

The term of this Agreement shall begin on the date hereof and continue for three
(3) years (the “Term”), and, unless terminated sooner as herein provided, shall
continue thereafter on a year-to-year basis on the same terms and conditions
contained herein in effect as of the time of renewal. This Agreement and
Employee’s employment may be terminated in any one of the followings ways:

(a) Death. The death of Employee shall immediately terminate this Agreement with
no severance compensation due to Employee’s estate.

(b) Disability. If, as a result of incapacity due to physical or mental illness
or injury, Employee shall have been absent from Employee’s full-time duties
hereunder for four (4) consecutive months, then thirty (30) days after receiving
written notice (which notice may occur before or after the end of such four
(4) month period, but which shall not be effective earlier than the last day of
such four (4) month period), Employer may terminate Employee’s employment
hereunder provided Employee is unable to resume Employee’s full-time duties at
the conclusion of such notice period. Also, Employee may terminate Employee’s
employment hereunder if his or her health should become impaired to an extent
that makes the continued performance of Employee’s duties hereunder hazardous to
Employee’s physical or mental health or life, provided that Employee shall have
furnished Employer with a written statement from a qualified doctor to such
effect and provided, further, that, at Employer’s request made within thirty(30)
days of the date of such written statement, Employee shall submit to an
examination by a doctor selected by Employer who is reasonably acceptable to
Employee or Employee’s doctor and such doctor shall have concurred in the
conclusion of Employee’s doctor. In the event this Agreement is terminated as a
result of Employee’s disability, Employee shall receive from Employer, in a
lump-sum payment due within ten (10) days of the effective date of termination,
the base salary at the rate then in effect for whatever time period is remaining
under the Term of this Agreement or for one (1) year, whichever amount is
greater.

(c) Good Cause. Employer may terminate the Agreement ten (10) days after
delivery of written notice to Employee for good cause, which shall be:
(1) Employee’s willful, material and irreparable breach of this Agreement;
(2) Employee’s gross negligence in the performance or intentional nonperformance
or inattention continuing for ten (10) days after receipt of written notice of
need to cure of any of Employee’s material duties and responsibilities
hereunder; (3) Employee’s willful dishonesty, fraud or material misconduct with
respect to the business or affairs of Employer; (4) Employee’s conviction of a
felony crime; or (5) chronic alcohol abuse or illegal drug abuse by Employee. In
the event of a termination for good cause, as enumerated above, Employee shall
have no right to any severance compensation.

 

-5-



--------------------------------------------------------------------------------

(d) Without Good Cause. At any time after the commencement of employment, either
Employee or Employer may, without good cause, terminate this Agreement and
Employee’s employment, effective thirty (30) days after written notice is
provided to the other party. Should Employee be terminated by Employer without
good cause during the Term, Employee shall receive from Employer, in a lump-sum
payment due on the effective date of termination, the base salary at the rate
then in effect for whatever time period is remaining under the Term of this
Agreement or for one (1) year, whichever amount is greater. If Employee resigns
or otherwise terminates Employee’s employment without cause pursuant to this
Paragraph 6(d), Employee shall receive no severance compensation.

(e) Change in Control of Employer. In the event of a “Change in Control of
Employer” (as defined below) during the Term, refer to Paragraph 13 below.

Upon termination of this Agreement for any reason provided above, Employee shall
be entitled to receive all compensation earned and all benefits and
reimbursements due through the effective date of termination. Additional
compensation subsequent to termination, if any, will be due and payable to
Employee only to the extent and in the manner expressly provided above or in
Paragraph 13 hereof. All other rights and obligations of Employer and Employee
under this Agreement shall cease as of the effective date of termination, except
that Employer’s obligations under Paragraph 10 hereof and Employee’s obligations
under Paragraphs 4, 7, 8, 9, 11 and 17 hereof shall survive such termination in
accordance with their terms.

If termination of Employee’s employment arises out of Employer’s failure to pay
Employee on a timely basis the amounts to which he is entitled under this
Agreement or as a result of any other breach of this Agreement by Employer, as
determined by a court of competent jurisdiction or pursuant to the provisions of
Paragraph 17 below, Employer shall pay all amounts and damages to which Employee
may be entitled as a result of such breach, including interest thereon and all
reasonable legal fees and expenses and other costs incurred by Employee to
enforce Employee’s rights hereunder.

7. Return of Company Property.

All records, designs, patents, business plans, financial statements, manuals,
memoranda, lists and other property delivered to or compiled by Employee by or
on behalf of Employer, or its representatives, vendors or customers which
pertain to the business of Employer shall be and remain the property of
Employer, and be subject at all times to its discretion and control. Likewise,
all correspondence, reports, records, charts, advertising materials, and other
similar data pertaining to the business, activities or future plans of Employer
which is collected by Employee shall be delivered promptly to Employer without
request by it upon termination of Employee’s employment.

 

-6-



--------------------------------------------------------------------------------

8. Inventions.

Employee shall disclose promptly to Employer any and all significant conceptions
and ideas for inventions, improvements and valuable discoveries, whether
patentable or not, which are conceived or made by Employee, solely or jointly
with another, during the period of employment or within one (1) year hereafter,
and which are directly related to the business or activities of Employer and
which Employee conceives as a result of Employee’s employment by Employer.
Employee hereby assigns and agrees to assign all of Employee’s interests therein
to Employer or its nominee. Whenever requested to do so by Employer, Employee
shall execute any and all applications, assignments or other instruments that
Employer shall deem necessary to apply for and obtain Letters Patent of the
United States or any foreign country or to otherwise protect Employer’s interest
therein

9. Trade Secrets.

Employee agrees that he will not, during or after the Term of this Agreement
with Employer, disclose the specific terms of Employer’s or its subsidiaries’
relationships or agreements with its significant vendors or customers or any
other significant and material trade secret of Employer or its subsidiaries,
whether in existence or proposed, to any person, firm, partnership, corporation
or business for any reason or purpose whatsoever other than in the course of
performing Employee’s duties hereunder.

10. Indemnification.

In the event Employee is made a party to any threatened, pending or completed
action, suit or proceeding, whether civil, criminal, administrative or
investigative (other than an action by Employer against Employee), by reason of
the fact that Employee is or was performing services under this Agreement, then
Employer shall indemnify Employee against all expenses (including attorneys’
fees), judgments, fines and amounts paid in settlement, as actually and
reasonably incurred by Employee in connection therewith. In the event that both
Employee and Employer are made a party to the same third-party action,
complaint, suit or proceeding, Employer agrees to engage competent legal
representation, and Employee agrees to use the same representation, provided
that if counsel selected by Employer shall have a conflict of interest that
prevents such counsel from representing Employee, Employee may engage separate
counsel and Employer shall pay all attorneys’ fees of such separate counsel.
Further, while Employee is expected at all times to use Employee’s best efforts
to faithfully discharge his duties under this Agreement, Employee cannot be held
liable to Employer for errors or omissions made in good faith where Employee has
not exhibited gross, willful or wanton negligence or misconduct or performed
criminal and fraudulent acts which materially damage the business of Employer.

11. No Prior Agreements.

Employee hereby represents and warrants to Employer that the execution of this
Agreement by Employee and his employment by Employer and the performance of
Employee’s duties hereunder will not violate or be a breach of any agreement
with a former employer, client or any other person or entity. Further, Employee
agrees to indemnify Employer for any claim, including but not limited to
attorneys’ fees and expenses of investigation, by any such third party that such
third party may now have or may hereafter come to have against Employer based
upon or arising out of any noncompetition agreement, invention or secrecy
agreement between Employee and such third party which was in existence as of the
date of this Agreement.

 

-7-



--------------------------------------------------------------------------------

12. Assignment; Binding Effect.

Employee understands that he has been selected for employment by Employer on the
basis of Employee’s personal qualifications, experience and skills. Employee,
therefore, shall not assign all or any portion of Employee’s performance under
this Agreement. Subject to the preceding two (2) sentences and the express
provisions of Paragraph 13 below, this Agreement shall be binding upon, inure to
the benefit of and be enforceable by the parties hereto and the irrespective
heirs, legal representatives, successors and assigns.

13. Change in Control.

(a) Employee understands and acknowledges that Employer may be merged or
consolidated with or into another entity and that such entity shall
automatically succeed to the rights and obligations of Employer hereunder or
that Employer may undergo another type of Change in Control. In the event such a
merger or consolidation or other Change in Control is initiated prior to the end
of the Term, then the provisions of this Paragraph 13 shall be applicable.

(b) In the event of a pending Change in Control wherein Employer and Employee
have not received written notice at least five (5) business days prior to the
anticipated closing date of the transaction giving rise to the Change in Control
from the successor to all or a substantial portion of Employer’s business and/or
assets that such successor is willing as of the closing to assume and agree to
perform Employer’s obligations under this Agreement in the same manner and to
the same extent that Employer is hereby required to perform, then such Change in
Control shall be deemed to be a termination of this Agreement by Employer
without good cause during the Term and the applicable portions of Paragraph 6(d)
will apply; however, under such circumstances, the amount of the lump-sum
severance payment due to Employee shall be triple the amount calculated under
the terms of Paragraph 6(d) and the noncompetition provisions of Paragraph 4
shall not apply.

(c) For purposes of applying Paragraph 6 hereof under the circumstances
described in (b) above, the effective date of termination will be the closing
date of the transaction giving rise to the Change in Control and all
compensation, reimbursements and lump-sum payments due Employee must be paid in
full by Employer at or prior to such closing. Further, Employee will be given
sufficient time and opportunity to elect whether to exercise all or any of
Employee’s vested options to purchase Employer Common Stock, including any
options with accelerated vesting under the provisions of Employer’s 1997 Stock
Option Plan, such that Employee may convert the options to shares of Employer
Common Stock at or prior to the closing of the transaction giving rise to the
Change in Control, if Employee so desires.

 

-8-



--------------------------------------------------------------------------------

(d) In the event that a successor in a pending Change in Control gives notice
pursuant to Paragraph 13(b) that it will assume Employer’s obligations under
this Agreement and at the time of or within twelve (12) months following such
Change in Control either (i) Employee is offered a Lesser Position (as
hereinafter defined) in replacement of the position held by him immediately
prior to the Change in Control or (ii) Employee is terminated other than
pursuant to Paragraph 6(c) of this Agreement, then effective as of the date such
Lesser Position is offered to Employee or the effective date of such
termination, respectively, then such event shall be deemed to be a termination
of this Agreement by Employer without good cause during the Term and the
applicable portions of Paragraph 6(d) will apply; however, undersuch
circumstances, the amount of the lump-sum severance payment due to the Employee
shall be triple the amount calculated under the terms of Paragraph 6(d) and the
noncompetition provisions of Paragraph 4 shall not apply.

(e) A “Change in Control” shall be deemed to have occurred if:

(i) any person or entity, other than Employer or an employee benefit plan of
Employer, acquires directly or indirectly the Beneficial Ownership (as defined
in Section 13(d) of the Securities Exchange Act of 1934, as amended) of any
voting security of Employer and immediately after such acquisition such person
or entity is, directly or indirectly, the Beneficial Owner of voting securities
representing 50% or more of the total voting power of all of the
then-outstanding voting securities of Employer;

(ii) the following individuals no longer constitute a majority of the members of
the Board: (A) the individuals who, as of the closing date of Employer’s initial
public offering, constitute the Board (the “Original Directors”); (B) the
individuals who thereafter are elected to the Board and whose election, or
nomination for election, to the Board was approved by a vote of at least
two-thirds (2/3) of the Original Directors then still in office (such directors
becoming “Additional Original Directors” immediately following their election);
and (C) the individuals who are elected to the Board and whose election, or
nomination for election, to the Board was approved by a vote of at least
two-thirds (2/3) of the Original Directors and Additional Original Directors
then still in office (such directors also becoming “Additional Original
Directors” immediately following their election).

(iii) the stockholders of Employer shall approve a merger, consolidation,
recapitalization or reorganization of Employer, a reverse stock split of
outstanding voting securities, or consummation of any such transaction if
stockholder approval is not obtained, other than any such transaction which
would result in at least 75% of the total voting power represented by the voting
securities of the surviving entity outstanding immediately after such
transaction being Beneficially Owned by at least 75% of the holders of
outstanding voting securities of Employer immediately prior to the transaction,
with the voting power of each such continuing holder relative to other such
continuing holders not substantially altered in the transaction; or

(iv) the stockholders of Employer shall approve a plan of complete liquidation
of Employer or an agreement for the sale or disposition by Employer of all or a
substantial portion of Employer’s assets (i.e., 50% or more of the total assets
of Employer).

 

-9-



--------------------------------------------------------------------------------

(f) “Lesser Position” shall mean a new position or a change in the Employee’s
Position, which, compared with Employee’s Position with Employer immediately
prior to the Change in Control, (i) offers a lower level of compensation
(including base salary, fringe benefits and target bonuses under any
corporate-performance based bonus or incentive programs), or (ii) materially
reduces Employee’s duties or level of responsibility, or (iii) requires Employee
to relocate his principal residence.

(g) Employee shall be reimbursed by Employer or its successor for all excise
taxes that Employee incurs under Section 4999 of the Internal Revenue Code of
1986, as amended, as a result of any Change in Control. In addition, Employee
shall be reimbursed by Employer or its successor for all federal, state and
local income taxes and additional excise taxes attributable to the payment
pursuant to the preceding sentence and the payment pursuant to this sentence.
Such amount will be due and payable by Employer or its successor within ten
(10) days after Employee delivers a written request for reimbursement
accompanied by a copy of Employee’s tax return(s) showing the excise tax
actually incurred by Employee. Such amount shall not be subject to offset or
reduction for any amount owed or claimed to be owed to Employer or its successor
by Employee. If not paid within ten (10) days from date of demand, the amount
due under this subsection shall bear interest at the maximum non-usurious rate
allowed by law from the date of demand to the date of payment.

14. Complete Agreement.

This Agreement supersedes any other agreements or understandings, written or
oral, between Employer and Employee, and Employee has no oral representations,
understandings or agreements with Employer or any of its officers, directors or
representatives covering the same subject matter as this Agreement. This written
Agreement is the final, complete and exclusive statement and expression of the
agreement between Employer and Employee and of all the terms of this Agreement,
and it cannot be varied, contradicted or supplemented by evidence of any prior
or contemporaneous oral or written agreements. This written Agreement may not be
later modified except by a written instrument signed by a duly authorized
officer of Employer and Employee, and no term of this Agreement may be waived
except by a written instrument signed by the party waiving the benefit of such
term

15. Notice.

Whenever any notice is required hereunder, it shall be given in writing
addressed as follows:

 

        To Employer:    Quanta Services, Inc.    1360 Post Oak Boulevard, Suite
2100    Houston, Texas 77056    Attention: General Counsel         To Employee:
   319 El Toro    Webster, Texas 77598

 

-10-



--------------------------------------------------------------------------------

Notice shall be deemed given and effective three (3) days after the deposit in
the U.S. mail of a writing addressed as above and sent first class mail,
certified, return receipt requested, or when actually received. Either party may
change the address for notice by notifying the other party of such change in
accordance with this paragraph

16. Severability, Headings.

If any portion of this Agreement is held invalid or inoperative, the other
portions of this Agreement shall be deemed valid and operative and, so far as is
reasonable and possible, effect shall be given to the intent manifested by the
portion held invalid or inoperative. The paragraph headings herein are for
reference purposes only and are not intended in any way to describe, interpret,
define or limit the extent or intent of the Agreement or of any part hereof.

17. Arbitration.

Any unresolved dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration, conducted before a panel
of three (3) arbitrators in Houston, Texas, in accordance with the National
Rules of the American Arbitration Association for the Resolution of Employment
Disputes in effect on the date of the event giving rise to the claim or the
controversy. The arbitrators shall not have the authority to add to, detract
from or modify any provision hereof nor to award punitive damages to any injured
party. The arbitrators shall have the authority to order back-pay, severance
compensation, vesting of options (or cash compensation in lieu of vesting of
options), reimbursement of costs, including those incurred to enforce this
Agreement, and interest thereon in the event the arbitrators determine that
Employee was terminated without disability or good cause, as defined in
Paragraphs 6(b) and 6(c) hereof, respectively, or that Employer has otherwise
materially breached this Agreement. A decision by a majority of the arbitration
panel shall be final and binding. Judgment may be entered on the arbitrators’
award in any court having jurisdiction. The direct expense of any arbitration
proceeding shall be borne by Employer.

18. Governing Law.

This Agreement shall in all respects be construed according to the laws of the
State of Texas.

19. Counterparts.

This Agreement may be executed simultaneously in two (2) or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute but one and the same instrument.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

QUANTA SERVICES, INC. By:  

/s/ John R. Colson

Name:   John R.Colson Title:   Chef Executive Officer

/s/ Nick Grindstaff

Nick Grindstaff



--------------------------------------------------------------------------------

AMENDMENT NO. 1

TO

EMPLOYMENT AGREEMENT

THIS AMENDMENT NO. 1 to Employment Agreement dated effective March 8, 2000 (the
“Agreement”), by and between Quanta Services, Inc., a Delaware corporation
(“Employer”), and Nick Grindstaff (“Employee”), is hereby entered into this 6th
day of November, 2008.

WHEREAS, Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder (collectively, “Section 409A”) require that
payments of nonqualified deferred compensation to “specified employees” be
delayed for six months from “separation from service” (as those terms are
defined under Section 409A);

WHEREAS, Employee is currently identified as a “specified employee” in
accordance with Section 409A;

WHEREAS, the Agreement provides for the payment of certain severance benefits
upon termination of service, which may be considered nonqualified deferred
compensation subject to Section 409A; and

WHEREAS, Employer and Employee desire to amend the terms of the Agreement to
comply with Section 409A.

NOW, THEREFORE, Employer and Employee agree as follows:

1. A new paragraph (f) is added to Section 6 of the Agreement to read as
follows:

“(f) Compliance with Section 409A of the Code. Notwithstanding any other
provision to the contrary, if the Compensation Committee of the Board of
Directors of the Employer (the “Committee”) determines in its discretion that
severance payments due under this Agreement constitute “nonqualified deferred
compensation” subject to Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and that the Employee is a “specified employee” as defined
in Section 409A(a)(2)(B)(i) of the Code and the regulations and other guidance
issued thereunder, then such severance payments shall commence on the first
payroll date of the seventh month following the month in which the Employee’s
termination occurs (with the first such payment being a lump sum equal to the
aggregate severance payments the Employee would have received during the prior
six-month period if no such delay had been imposed). For purposes of this
Agreement, whether the Employee is a “specified employee” will be determined in
accordance with the written procedures adopted by the Committee which are
incorporated by reference herein.”

 

- 1 -



--------------------------------------------------------------------------------

2. Any provisions of the Agreement not specifically amended herein shall remain
in full force and effect.

IN WITNESS WHEREOF, the parties hereto set their hand the day and year first
above written.

 

EMPLOYER: Quanta Services, Inc. By:  

/s/ Darren B. Miller

  Name:   Darren B. Miller   Title:   VP – IT and Administration EMPLOYEE:

/s/ Nick Grindstaff

Nick Grindstaff

 

- 2 -